DETAILED ACTION
Claims 1, 4-5, 7-14, 17-18 and 20-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7-14, 17-18 and 20-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (2004, Theor. Appl. Genet. 108:706-711) taken with the evidence of Maize GDB TIDP5534 (https://www.maizegdb.org/data_center/locus/1201247, accessed 11/20/2020), Maize GDB Gpm674c (https://www.maizegdb.org/data_center/locus/955342, accessed 11/20/2020), Maize GDB umc21 (https://www.maizegdb.org/gene_center/gene/41444, accessed 11/20/2020), Maize GDB bnl3.03 (https://www.maizegdb.org/data_center/locus/40645, accessed 12/21/2020), and the instant specification.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 28 December 2020.  Applicant’s arguments filed 26 March 2021 have been fully considered but they are not persuasive.  
The claims are drawn to providing a population of maize plants, detecting the presence of Rfg1 in plants, selecting one or more plants on that basis, then assaying the plants for Fusarium stalk rot resistance.
Fusarium stalk rot resistant maize line, 1145, with a stalk rot susceptible line Y331, and crossing the F1 progeny to themselves to create F2 progeny (pg 707, left column, paragraph 2).  They then used various molecular markers to detect in the F1 and F2 plants the presence of Fusarium stalk rot resistance gene Rfg1, which is located between markers umc21 and bnl3.03 (pg 707, right column, paragraph 6-8;  pg 709, left column, paragraph 2, to pg 710, left column, paragraph 1;  Figure 5).  
Yang et al do not teach detecting the presence of Rfg1 in plants, selecting one or more plants on that basis, then assaying the plants for Fusarium stalk rot resistance and do not teach that Rfg1 is located between Gpm674c and TIDP5534 or that the polymorphic locus comprises SEQ ID NOs:9-10, 13, 16, and 136-154.  .
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to introgressed the Rfg1 gene from stalk rot resistant maize line 1145 into other maize lines.  One of ordinary skill in the art would have been motivated to do so because Yang et al teach that stalk rot is a serious and widespread maize disease (pg 706, right column, paragraph 2).  One of ordinary skill in the art would have wanted to introgress this stalk rot resistance gene into other lines so that those lines would have stalk rot resistance, as well as their other properties.
In doing the crosses one of ordinary skill in the art would select a plant like maize line 1145, in which the presence of the allele has been detected, cross it to a agronomically elite corn plant that is susceptible to stalk rot, like Yang et al’s line Y331, self the resulting hybrid progeny or backcross them to the susceptible parent, assay the resulting plants for the presence of the markers linked to the Rfg1 gene, select plants with the markers, then assay them for stalk rot 
Maize GDB Gpm674c, Maize GDB TIDP5534, and the instant specification are cited in the rejection for the purpose of showing that the markers and gene that Yang et al teach are inherently located between TIDP5534 and Gpm674c, are inherently flanked by SEQ ID NOs: 136-154 and the polymorphic locus inherently comprises SEQ ID NOs:9-10, 13, 16, and 136-154, as follows:
umc21 is located at cM 240.8 on the IBM2 2008 Neighbors 6 map (Maize GDB umc21), and bnl3.03 is located at cM 264.0 on the IBM2 2008 Neighbors 6 map (Maize GDB bnl3.03).
TIDP5534 is located at cM 317.8 on the IBM2 2008 Neighbors 6 map (Maize GDB TIDP5534), and Gpm674c is located at cM 216 on the IBM2 2008 Neighbors 6 map (Maize GDB Gpm674c).
These cMs appear to be the same as those reported for these markers in Table 5 of the instant specification;  the IBM2 2008 Neighbors Map referred to in the specification appears to be the IBM2 2008 Neighbors 6 map.  
Thus, markers umc21 and bnl3.03 and gene Rfg1 are inherently located between TIDP5534 and Gpm674c.  
Rfg1 gene, it appears to be the allele present in the seed deposited under NCMA Accession No. 202009006.
Table 6 of the instant specification indicates that MON Map cMs 48.9 and 64.5 correspond to cMs 229.4 and 304.1, respectively, on the IBM2 2008 map (see SEQ ID NOs:12 and 18 in Table 6).  Table 9 indicates that SEQ ID NOs:136 and 154 is located at cMs 46.9 and 64.2, respectively, on the MON Map, which means they are located in this region.  As umc21-Rfg1-bnl3.03 span cMs 240.8-264.0 on the IBM2 2008 map, they are flanked by SEQ ID NOs: 136-154 and the locus comprises SEQ ID NOs:9-10, 13, 16, and 136-154.  
The specification teaches that SEQ ID NOs:141 and 143 are located at cMs 242.7 and 255.2, respectively, on the IBM2 2008 map (Table 10).  As Yang et al teach that Rfg1 falls about halfway between umc21 and bnl3.03 (Figure 5), it appears to inherently be flanked by SEQ ID NOs: 141 and 143.
Response to Arguments
Applicant urges that Yang discusses resistance associated with stalk rot caused by Fusarium graminearum, which is different from the fungus that causes Fusarium stalk rot, which is caused by Fusarium moniliforme;  one of ordinary skill in the art would know that Fusarium graminearum causes Gibberella stalk rot in maize and that this disease is distinct from Fusarium stalk rot (response pg 6-7).
This is not found persuasive.  Yang, who are those of skill in the art, indicate that stalk rot is caused by F. graminearum (pg 711, left column, paragraph 1).  The instant specification indicates that “Fusarium stalk rot (FSR), caused by several species of fungi, including Fusarium verticilliodes [aka Fusarium moniliforme], Fusarium proliferatum, and Fusarium subglutinans” (paragraph 5), thus does not exclude F. graminearum.  

This is not found persuasive because the language of the instant claims do not exclude Fusarium graminearum. 
Applicant urges that although the Action describes Rfgl as being located between markers umc21 and bnl3.03 on chromosome 6 (and therefore is asserted to be inherently flanked by SEQ ID NOs: 141 and 143), Yang describes the Rfgl resistance gene as being mapped to a region between markers bnl3.03 and mmc0241, which would correspond to a region between 264.0 cM and 312.78 cM on chromosome 6 and would not inherently comprise a region flanked by SEQ ID NOs: 141 and 143 (response pg 7).
This is not found persuasive because Yang describes both the Rfgl resistance gene and mmc0241 as being located umc21 and bnl3.03 on chromosome 6 (Figure 5B).  As umc21 is located at cM 240.8 on the IBM2 2008 Neighbors 6 map, and bnl3.03 is located at cM 264.0 on the IBM2 2008 Neighbors 6 map, Rfgl appears to be flanked by SEQ ID NOs:141 and 143.  It is unclear where Applicant’s reference to 312.78 cM comes from.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662